Deen, Presiding Judge,
concurring.
In his motion for rehearing, appellant for the first time relies upon Holloway v. McElroy, 632 F2d 605 (5th Cir. 1980), which began *31its appellate history with this court. See Holloway v. State, 137 Ga. App. 124 (222 SE2d 898) (1975). In Holloway, the dissent was bottomed on the grounds that the evidence was insufficient to support a conviction for voluntary manslaughter, and following habeas proceedings both the federal district court and circuit court of appeals agreed with this position. Appellant here argues that the factual pattern of his case is strikingly similar to that in Holloway, and urges that the evidence in his case likewise must be found insufficient to support his conviction for voluntary manslaughter. From study of both it appears, however, the two cases are not so strikingly similar, and the majority opinion holding that the evidence was sufficient to support the conviction is correct.
On May 17, 1980, in the course of an altercation, appellant struck the victim more than once with a piece of pipe, which resulted in the victim’s death. These fatal blows had been delivered to the rear of her skull. He subsequently disposed of her body in a dense wooded area of a neighboring county and destroyed some of her clothing. The body was discovered on May 19, 1980. On May 20, 1980, appellant contacted the sheriffs department to report that the victim had been missing since May 17,1980. On May 22,1980, he admitted killing the victim.
In Holloway, the objectionable deficiency in the evidence consisted of the use of certain inconsistencies in the defendant’s account of the incident to infer that the killing had not been in self-defense. The instant case, however, does not hinge upon any inferences drawn from contradictions in the appellant’s account of the incident, but rather a much stronger set of circumstances from which the jury could find or infer all of the elements of voluntary manslaughter beyond a reasonable doubt. I concur fully with the majority.